Citation Nr: 1828240	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  17-03 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to attorney fees in excess of the $411.76 withheld for past-due benefits awarded by a November 2016 rating decision.


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to October 1992, and from May 1994 to June 1998.  The appellant has been (and continues to be) the Veteran's attorney representative in matters appealed to the Board of Veterans' Appeals (Board).  The appellant and the Veteran entered into a fee agreement in March 2014.

This matter is before the Board on appeal from a November 2016 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO), which determined the amount of attorney fees withheld following a November 2016 rating decision awarding increased ratings for service-connected disabilities.  

There are multiple appeals currently before the Board that arose at different times. As such, the appeals have different docket dates.  For efficiency, the Board will adjudicate all appeals over which it has jurisdiction.  See Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006) (holding that 38 U.S.C. § 7107  is not an exclusive set of rules by which the Board must consider and decide cases, but rather was intended "to set broad guidelines for the general order of processing appeals at the Board to ensure fairness, efficiency, and timeliness in consideration and decision of appeals").  The issue listed above will be addressed in this decision.  The Veteran's claims of entitlement to service connection for a headache disorder, increased ratings for hypertension and PTSD, and earlier effective dates for the grants of service connection for PTSD and a right hand disability, will be addressed in a separate decision.


FINDING OF FACT

Additional attorney fees in excess of the $411.76 withheld for past-due benefits awarded by a November 2016 rating decision, are not warranted.





CONCLUSION OF LAW

The criteria for attorney fees in excess of the 411.76 withheld have not been met.  38 U.S.C. § 5904 (2012); 38 C.F.R. § 14.636 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

At issue here is whether the amount of attorney fees withheld by the RO pursuant to a November 2016 award of increased ratings was proper.  Following a review of the record, the Board finds that it was.

The Board first observes that, while the appellant's December 2016 NOD relating to the amount of attorney fees withheld was also received within one year of a separate June 2016 determination regarding attorney fees stemming from a June 2016 rating decision (implementing a June 2016 Board decision), the appellant here explicitly limited the NOD to the November 2016 decision on attorney fees.  Indeed, the appellant recognized as much in a July 2017 argument, noting that, although he believed the amount of attorney fees awarded in a June 2016 RO decision to be off by around $400, the decision was made not to appeal.  Thus, the Board will not be addressing the propriety of the earlier June 2016 determination as to attorney fees withheld or payable.

Turning to the instant case, the appellant argues that a higher amount of attorney fees is warranted because a November 2016 determination as to the amount of attorney fees withheld was not based on the actual award created by the November 2016 rating decision, but instead, a lesser cash payment amount that included withholdings to recoup military separation pay.  See 38 C.F.R. § 3.750 (authorizing receipt of both military retired pay and VA compensation if a Veteran's disability rating is 50 percent or higher).  However, the Board finds such was not the case.  Instead, the record shows that the amount of attorney fees withheld was based on the actual award of past due benefits pursuant to the November 2016 rating decision that was consistent with VA Compensation Benefit Rate tables.

By way of history, during the relevant period prior to issuance of the November 2016 rating decision, the Veteran's combined disability rating was 30 percent from March 27, 2014, which was based on separate 10 percent ratings for back, psychiatric, and tinnitus disabilities, in addition to other disabilities rated as noncompensable.  38 C.F.R. § 4.25.  In the November 2016 rating decision, an increased 10 percent rating for hypertension was granted effective March 27, 2014, and an increased 70 percent rating for PTSD was granted, effective September 14, 2016.  Based on the foregoing awards, the Veteran's combined disability rating remained at 30 percent until September 14, 2016, at which time it changed to 80 percent.  Id. 

Thus, despite the November 2016 award of an increased 10 percent rating for hypertension from March 27, 2014, because the Veteran's combined disability rating remained at 30 percent from that time until September 14, 2016, there was no additional compensation to be awarded for that period.  Indeed, the November 2016 rating decision had no impact on the Veteran's monthly compensation rate until October 1, 2016, based on the assignment of a 70 percent rating for PTSD effective September 14, 2016.  See 38 C.F.R. § 3.31 (providing that payment of monetary benefits based on increased rating awards of compensation may not be made prior to the first day of the calendar month following the month in which the award became effective).  As there was no change in the Veteran's compensation rate prior to October 1, 2016, there was no retroactive award of past due benefits for that period pursuant to the November 2016 rating decision. 

Nevertheless, with the grant of a 70 percent rating for PTSD effective September 14, 2016, the Veteran's rate of monthly compensation increased effective October 1, 2016.  38 C.F.R. § 3.31.  Specifically, the Veteran's monthly compensation rate per the VA Compensation Benefits Rate table went from $563.75 (for a Veteran rated as 30 percent disabled, with a spouse and four dependent children under the age of 18) to $1,967.48 (for a Veteran rated as 80 percent disabled, with a spouse and four dependent children under the age of 18).  See  https://www.benefits.va.gov/COMPENSATION/resources_comp0114.asp.  As such, the November 2016 decision resulted in an award of past benefits due for the period from October 1, 2016.

To determine the amount of the award of benefits past due generated by the November 2016 rating decision, it is necessary to determine what the Veteran was already paid from October 1, 2016, based on his previous compensation rate prior to the November 2016 rating decision, and what he was additionally owed in monthly compensation from October 1, 2016, based on the new rating.  At the time of issuance of the November 2016 rating decision, the Veteran had been paid his monthly rate of $563.75 for the month of October 2016, plus a prorated amount of $263.08 for the 14 days in November 2016 prior to issuance of the decision.  Thus, as of the November 2016 rating decision, he had already received a total of $826.83 in compensation benefits.  However, given the November 2016 decision and the resulting change in rate effective October 1, 2016, he was due $1,967.48 for the month of October 2016, plus a prorated amount of $918.16 for the 14 days in November 2016, for a total of $2,885.64.  When the amount already paid ($826.83) is subtracted from the new amount due ($2,885.64), the November 2016 decision resulted in an award of $2,058.81 in past benefits due.  

Turning now to the amount withheld for attorney fees, per VA regulations (see 38 C.F.R. § 14.636(f)) and the March 2014 attorney fee agreement, 20 percent of the $2,058.81 award of past due benefits is $411.76.  That is the same amount noted as withheld in the November 2016 RO determination on attorney fees.  

While the appellant argues that the amount of attorney fees withheld was based on a stated cash payment after a withholding for recoupment of military separation pay, and not the total award, he has submitted no evidence to support that assertion or identified the amount of the award he believes was generated by the November 2016 rating decision, and consequently the attorney fees to which he believe he is entitled.  In this regard, the Board is cognizant of the Federal Circuit's holding in Snyder v. Nicholson, 489 F.3d 1213 (Fed. Cir. 2007) addressing a distinction between the terms "award" and "payment."  However, here, contrary to the appellant's assertion, there is no indication that the amount of attorney fees withheld in this case was determined based on a cash payment amount after withholding for recoupment, instead of the actual award.  Rather, as discussed, the amount withheld for attorney fees is exactly 20 percent of the total award of past due benefits generated by the November 2016 rating decision as determined by the relevant VA Compensation Benefit Rate table.   

In sum, the Board finds that the $411.76 withheld in attorney fees was proper and that attorney fees in excess of that amount are not warranted.


ORDER

Attorney fees in excess of the $411.76 withheld for past-due benefits awarded by a November 2016 rating decision are denied.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


